Citation Nr: 9929215	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  93-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Evaluation for right (major) shoulder supraspinatus 
insertion excision residuals, currently evaluated as 
noncompensable.  

2.  Evaluation for C5-6 discectomy residuals, currently 
evaluated as 20 percent disabling.  

3.  Evaluation for right knee lateral release residuals, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Wichita, Kansas, Regional Office (RO) which established 
service connection for essential hypertension and C5-6 
discectomy residuals; assigned 10 percent evaluations for 
those disabilities; established service connection for 
thoracic spine degenerative joint disease, right (major) 
shoulder supraspinatus insertion excision residuals, right 
knee lateral release residuals, bilateral hearing loss 
disability, chronic epididymitis, and right cheek sebaceous 
hyperplasia excision residuals; and assigned noncompensable 
evaluations for those disabilities.  In March 1992, the 
veteran submitted a notice of disagreement.  In April 1992, 
the RO issued a statement of the case to the veteran and his 
accredited representative.  In August 1992, the veteran 
submitted a substantive appeal from the denial of an 
evaluation in excess of 10 percent for his cervical spine 
disorder and compensable evaluations for his right shoulder 
and right knee disabilities.  In October 1995, the Board 
determined that the veteran had not perfect a timely 
substantive appeal from the denial of an evaluation in excess 
of 10 percent for his essential hypertension and compensable 
evaluations for his thoracic spine degenerative joint 
disease, chronic epididymitis, and right cheek sebaceous 
hyperplasia excision residuals; denied an increased 
evaluation for the veteran's bilateral hearing loss 
disability; and remanded the issues of the veteran's 
entitlement to increased evaluations for his right shoulder, 
cervical spine, and right knee disabilities to the RO for 
additional development of the record.  In October 1996, the 
Board remanded the veteran's claims to the RO for additional 
action.  

In June 1997, the RO increased the evaluations for the 
veteran's cervical spine and right knee disabilities from 10 
to 20 percent and from noncompensable to 10 percent, 
respectively.  The veteran has been represented throughout 
this appeal by the Veterans of Foreign Wars of the United 
States.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
(major) shoulder, cervical spine, and right knee 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to increased 
evaluations.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned and concluded that the disability 
addressed has not significantly changed and a uniform rating 
is appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his right (major) shoulder, 
cervical spine, and right knee disabilities to the Department 
of Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1998).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's right (major) shoulder supraspinatus 
insertion excision residuals have been shown to be manifested 
by a well-healed and asymptomatic surgical scar; the ability 
to raise the right arm to 180 degrees in both abduction and 
adduction without pain; significant limitation of external 
and internal rotation of the right arm; pain associated with 
movement of the right arm behind the back; and no 
radiological evidence of bony abnormalities.  

3.  The veteran's C5-6 discectomy residuals have been shown 
to be manifested by an asymptomatic and slightly disfiguring 
neck scar and no more than moderate intervertebral disc 
syndrome with recurrent attacks.  

4.  The veteran's right knee lateral release residuals have 
been shown to be manifested by well-healed arthroscopic 
scars; an essentially full range of motion of the joint; 
patellar arthritic changes; and no joint instability or 
subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for right 
(major) shoulder supraspinatus insertion excision residuals 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a and 
Diagnostic Codes 5003, 5019, 5201 (1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for C5-6 discectomy residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45 and 
Diagnostic Code 5293 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for right knee lateral release residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a and Diagnostic Codes 5003, 
5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  Right Shoulder

A.  Historical Review

An April 1984 Army hospital summary conveys that the veteran 
was diagnosed with an old right shoulder rotator cuff tear 
and underwent excision of the anterior lateral acromion and 
exploration of the rotator cuff with excision of a small 
portion of the supraspinatus process.  The report of his July 
1991 physical examination for service retirement states that 
the veteran reported undergoing right shoulder surgical 
procedures in 1984 and 1990.  He indicated that he was 
right-handed.  The report of the November 1991 VA examination 
for compensation purposes notes that the veteran complained 
of right shoulder pain associated with lifting his right arm.  
On examination, the veteran exhibited tenderness over a 
well-healed linear surgical scar on the superior aspect of 
the right shoulder and a full range of motion of the right 
shoulder.  The veteran was diagnosed with chronic right 
shoulder pain.  In February 1992, the RO established service 
connection for right (major) shoulder supraspinatus insertion 
excision residuals and assigned a noncompensable evaluation 
for that disability.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The rating schedule 
does not specifically address supraspinatus insertion 
excision residuals.  In such situations, it is permissible to 
evaluate the veteran's service-connected disability under 
provisions of the rating schedule which pertain to a 
closely-related disease or injury which is analogous in terms 
of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (1998).  The Board finds 
that the veteran's service-connected right shoulder 
supraspinatus insertion excision residuals are most closely 
analogous to bursitis as both disorders are productive of 
similar shoulder impairment.  

Bursitis is evaluated as degenerative arthritis on the basis 
of limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (1998).  A 20 percent disability 
evaluation is warranted for limitation of motion of the major 
arm when motion is possible to the shoulder level.  38 C.F.R. 
Part 4, Diagnostic Code 5201 (1998).  The average normal 
range of motion of the shoulder is forward elevation 
(flexion) from 0 to 180 degrees; abduction from 0 to 180 
degrees; external rotation from 0 to 90 degrees; and internal 
rotation from 0 to 90 degrees.  When the arm is held at the 
shoulder level, the shoulder is in 90 degrees of either 
forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, 
Plate I (1998).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.59 (1998) clarify that:
With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  

The Court has held that:

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 
(1991).  See also Hicks v. Brown, 8 Vet. 
App. 417 (1995).  
In his August 1992 substantive appeal, the veteran advanced 
that he believed that he could not move his right arm above 
shoulder level.  He stated that: he had difficulty placing 
his arm behind his back; he felt "heaviness" in his right 
shoulder; he could not throw a ball due to right shoulder 
swelling; and his right arm became extremely painful while 
doing over head work and taking items out of his back pants 
pockets.  

A July 1994 treatment record from Irwin Army Community 
Hospital conveys that the veteran complained of bilateral 
shoulder pain.  Treating Army medical personnel observed a 
negative right shoulder impingement sign.  Contemporaneous 
X-ray studies of the right shoulder revealed no 
abnormalities.  The veteran was diagnosed with "multiple 
arthroplasties."  

At a November 1995 VA examination for compensation purposes, 
the veteran complained of right shoulder pain when reaching 
behind his back.  He denied experiencing pain with other 
right arm movements or hearing any noises emanating from his 
right shoulder.  He reported a "good ability" to reach with 
the right arm and shoulder.  On examination, the veteran 
exhibited a well-healed twelve centimeter-long surgical scar 
over the superior and anterior aspect of the right shoulder; 
a range of motion of the right shoulder of "full" flexion, 
"full" abduction, "full" adduction, "full" external 
rotation, and internal rotation to 70 degrees.  The examiner 
noted that the veteran experienced "some difficulty reaching 
behind his back" and such motion was "very uncomfortable."  
Contemporaneous X-ray studies of the right shoulder revealed 
"no gross abnormality."  

In a June 1996 written statement, the veteran related that he 
experienced "intense" right shoulder pain when he attempted 
to reach behind his back.  He stated that his right arm 
became very fatigued after "a few seconds of use."  

At a February 1997 VA examination for compensation purposes, 
the veteran complained of chronic right shoulder pain which 
was exacerbated by moving his arm beyond 90 degrees of 
abduction and extension.  On examination, the veteran 
exhibited a range of motion of the right shoulder of flexion 
to 165 degrees, extension to 50 degrees, abduction to 150 
degrees, adduction to 30 degrees, external rotation to 90 
degrees, and internal rotation to 45 degrees with no evidence 
of pain.  The VA examiner observed "normal right shoulder 
movements without evidence of crepitus," joint instability, 
or subluxation.  Contemporaneous X-ray studies of the right 
shoulder revealed no evidence of acute fracture or other 
significant abnormality.  The veteran was diagnosed with an 
"old rotator cuff injury with mild decreased range of 
motion."  

In a July 1997 written statement, the veteran advanced that 
he experienced right shoulder pain when he placed his arm 
behind his back and difficulty tucking in his shirt.  At a 
January 1999 VA examination for compensation purposes, the 
veteran complained of occasional right shoulder pain; right 
shoulder weakness as compared to the left shoulder; and a 
sensation of "heaviness" in the joint.  He clarified that 
his right shoulder pain was exacerbated by reaching behind 
his back to tuck in his shirt.  He denied experiencing any 
right shoulder limitation of motion.  He reported that he was 
employed by the Environmental Waste Management Center at Fort 
Riley, Kansas and had missed "very few" days from work over 
the preceding seven years due to his orthopedic complaints.  
On examination, the veteran exhibited a well-healed and 
non-tender deltopectoral surgical scar; a range of motion of 
the right shoulder of flexion to 180 degrees, abduction to 
180 degrees, external rotation to 30 degrees, and internal 
rotation to 45 degrees; no audible crepitus or apparent pain 
on extremes of motion; and an ability to hold his right arm 
abducted against resistance with no apparent difficulty.  The 
veteran was diagnosed with right rotator cuff tear repair 
residuals.  The examiner commented that:  

This veteran actually is functioning 
relatively well at the present time.  He 
is presently working in a fairly 
demanding job physically, but states that 
he has missed very few days from work due 
to his ...shoulder ... problems.  It would, 
therefore, appear that functionally[,] he 
has only a minimal deficit due to his 
multiple joint problems.  He does 
demonstrate complaints of pain on 
extremes of motion ... to a lesser extent 
[in] the right shoulder although he tends 
to minimize the symptoms ...  However, 
based on a review of the veteran's 
records here plus the minimal effect that 
his joint problems have on his work would 
lead one to believe that he has been left 
with minimal disability, either 
symptomatically or functionally, due to 
the above problems.  

In a March 1999 written statement, the veteran reiterated 
that he experienced right shoulder pain especially with 
moving his arm behind his back and tucking in his shirt.  He 
stated that he used anti-inflammatory medication on a daily 
basis which was indicative of a significant joint problem.  

The Board has weighed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
post-operative right (major) shoulder disability has been 
shown to be manifested by a well-healed and asymptomatic 
surgical scar; right arm abduction and adduction to 180 
degrees without pain; significant limitation of right arm 
external and internal rotation; significant pain associated 
with placing the right arm behind the back; and no bony 
abnormalities.  Such findings do not meet the criteria for a 
compensable evaluation under the provisions of Diagnostic 
Code 5201.  While acknowledging that he can apparently 
perform almost all right shoulder functions without 
difficulty and use his right arm without significant handicap 
even while engaging in strenuous vocational activities, the 
Board observes that the veteran has repeatedly stated that he 
experienced significant pain associated with placing his 
right arm behind his back while performing such activities as 
tucking in his shirt and removing things from of his rear 
pants pockets.  Such symptoms warrant the minimum compensable 
evaluation assignable for the joint based on the report of 
periarticular pathology productive of painful motion and no 
more.  38 C.F.R.§ 4.59 (1998).  Therefore, the Board 
concludes that a 10 percent evaluation is warranted for right 
(major) shoulder supraspinatus insertion excision residuals.  
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5019 (1998).  


II.  Cervical Spine

A.  Historical Review

A January 1988 Army hospital summary indicates that the 
veteran complained of neck pain and left thumb and index 
finger numbness of fifteen months' duration.  The veteran was 
diagnosed with left C5-6 cervical spondylosis and left C6 
radiculopathy.  Army clinical documentation dated in March 
1988 indicates that the veteran underwent a C5-6 discectomy.  
The report of his July 1991 physical examination for service 
retirement relates that the veteran exhibited no neck, spine, 
or neurological abnormalities.  The report of the November 
1991 VA examination for compensation purposes conveys that 
the veteran complained of left thumb and index finger 
tingling and reduced sensation.  He reported that he had been 
diagnosed with a shattered C5-6 disc in 1987 and subsequently 
underwent excision of the disc in 1988.  On examination, the 
veteran exhibited a "large disfigured scar" over the 
anterior neck and the upper chest and a full range of motion 
of the neck.  He was diagnosed with neck injury residuals 
including C5-6 surgical residuals.  In February 1992, the RO 
established service connection for C5-6 discectomy residuals 
and assigned a 10 percent evaluation for that disability.  In 
June 1997, the RO increased the evaluation for the veteran's 
service-connected cervical spine disability from 10 to 20 
percent.  

B.  Increased Evaluation 

A 20 percent disability evaluation is warranted for moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  Moderate limitation of motion of the 
cervical segment of the spine warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5290 
(1998).  

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  The 10 percent evaluation may be increased to 
30 percent if there is marked discoloration, color contrast, 
or the like in addition to tissue loss and cicatrization.  38 
C.F.R. Part 4, Diagnostic Code 7800 (1998).  A 10 percent 
disability evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).  Scars may be 
evaluated on the basis of any associated limitation of 
function of the body part which they affect.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  The 
same theory applies to the allegation that the neurologic and 
orthopedic components of disc disease should be separately 
rated.  

In his August 1992 Appeal to the Board (VA Form 9), the 
veteran advanced that he experienced chronic left thumb and 
index finger tip numbness; left elbow pain; and left hand 
weakness as compared to the right hand.  An August 1995 
physical evaluation from Nanda N. Kumar, M.D., notes that the 
veteran complained of recurrent bilateral forearm, wrist, and 
palm pain; tingling and numbness of the tips of both thumbs; 
and bilateral decreased handgrip strength.  He denied 
experiencing either neck pain or upper extremity radicular 
symptoms.  Contemporaneous diagnostic studies revealed 
findings consistent with bilateral carpal tunnel syndrome.  

At the November 1995 VA examination for compensation 
purposes, the veteran complained of "a little bit of pain," 
popping, and cracking associated with movement of his head 
and neck.  He also reported that he experienced "some 
tingling" in the tips of the left thumb and index finger.  
On examination, the veteran exhibited a well-healed surgical 
scar on the right anterior aspect of the neck measuring one 
and one-half inches in length; a range of motion of the 
cervical spine of "full" flexion of 50 degrees, extension 
to 50 degrees, "full" bilateral lateral tilting to 45 
degrees, and bilateral rotation to 70 degrees; discomfort at 
the extreme end of the ranges of motion; normal upper 
extremity motor strength; slightly decreased sensation in the 
tips of the left thumb and index finger; very good bilateral 
handgrip strength; and no "particular discomfort" on 
palpation of the neck.  Contemporaneous X-ray studies of the 
cervical spine revealed findings consistent with fusion and 
degenerative joint disease at C5-6.  The VA examiner 
commented that:  

This man has had cervical spine surgery 
with disk removal and I believe he got 
very good results.  The examination today 
does not show any clear evidence of upper 
extremity neurological deficit or 
dysfunction.  He does have some mild 
limitation in [the] range of cervical 
motion and some discomfort at the 
extremes of motion.  

A January 1996 treatment record from Irwin Army Community 
Hospital notes that the veteran complained of progressive 
left upper extremity numbness and tingling which extended to 
the fingertips.  An impression of "[positive] clinical signs 
of PIN entrapment" was advanced.  In a June 1996 written 
statement, the veteran advanced that he experienced chronic 
left thumb and index finger tingling.  

At the February 1997 VA examination for compensation 
purposes, the veteran complained of intermittent mild neck 
pain; a crackling sound and headaches associated with neck 
flexion; and intermittent left first and second digit 
tingling.  On examination, the veteran exhibited a midline 
surgical scar over the anterior neck measuring two to three 
centimeters in length; a range of motion of the cervical 
spine of forward flexion to 35 degrees with mild pain, 
backward extension to 40 degrees with mild pain, right 
lateral flexion to 30 degrees, left lateral flexion to 20 
degrees, right rotation to 60 degrees, and left rotation to 
50 degrees; no upper extremity motor deficit; and no upper 
extremity neurological deficit.  Contemporaneous X-ray 
studies of the cervical spine revealed mid and lower cervical 
spine degenerative changes; C5-6 interspace obliteration and 
anterior fusion; and osteophyte formation with associated 
narrowing below the C5-6 level.  The veteran was diagnosed 
with cervical spine osteoarthrosis, disc disease, and C5-6 
discectomy residuals.  The VA examiner commented that the 
veteran's current disability included a "moderate[ly] 
decreased range of motion and mild intermittent neck pain."  
He noted that there was "no objective evidence of 
neurological involvement evident."  

In a July 1997 written statement, the veteran objected to the 
VA examiner's conclusion that there was no objective evidence 
of current neurological involvement associated with his 
service-connected cervical spine disability.  He reiterated 
that he experienced chronic left thumb and index fingertip 
tingling.  

At the January 1999 VA examination for compensation purposes, 
the veteran complained of neck pain associated with bilateral 
rotation of the cervical spine; popping of the neck on 
hyperextension; and some left first, second, and third radial 
digit numbness and tingling.  On examination of the neck, the 
veteran exhibited a well-healed and non-tender anterolateral 
surgical scar; a range of motion of the cervical spine of 
flexion to 60 degrees, extension to 30 degrees, bilateral 
lateral bending beyond 30 degrees with pain, and bilateral 
rotation beyond 45 degrees with pain and normal upper 
extremity peripheral sensation and muscle strength.  The VA 
physician stated that:

This veteran actually is functioning 
relatively well at the present time.  He 
is presently working in a fairly 
demanding job physically, but states that 
he has missed very few days from work due 
to his neck ...  It would, therefore, 
appear that functionally[,] he has only a 
minimal deficit due to his multiple joint 
problems.  He does demonstrate complaints 
of pain on extremes of motion of the 
cervical spine ...  However, based on a 
review of the veteran's records here plus 
the minimal effect that his joint 
problems have on his work would lead one 
to believe that he has been left with 
minimal disability, either 
symptomatically or functionally, due to 
the above problems.  

In a March 1999 written statement, the veteran reiterated 
that he had chronic left thumb and index finger tip tingling.  
He stated that he experienced chronic neck pain and a popping 
sensation when he extended his neck.  

The veteran's post-operative cervical spine disability is 
manifested by a well-healed, asymptomatic, and slightly 
disfiguring neck scar; moderate limitation of motion of the 
cervical spine with pain; and C5-6 discectomy residuals 
including fusion and degenerative changes.  While the veteran 
has attributed his apparently chronic left thumb and index 
finger sensory impairment to his cervical spine disability, 
treating VA and private physicians have attributed such 
symptoms to his nonservice-connected bilateral carpal tunnel 
syndrome and left "PIN" impingement.  Whether such 
impairment is attributed to the veteran's service-connected 
or nonservice-connected disabilities, the reports of the 
multiple physical examinations of record do not reflect more 
than moderate intervertebral disc syndrome with recurrent 
attacks.  Indeed, the veteran has reported that he is able to 
perform the strenuous physical activities associated with his 
employment with essentially no impairment.  There is no 
objective or subjective evidence establishing that the 
veteran is unable to perform the normal working movements of 
the cervical spine with normal excursion, strength, speed, 
coordination, and endurance or other findings indicative of 
more than moderate intervertebral disc syndrome.  The 
veteran's surgical neck scar has been shown to be 
asymptomatic and no more than slightly disfiguring.  Such 
findings do not merit a compensable evaluation under the 
provisions of 38 C.F.R. Part 4, Diagnostic Codes 7800, 7804, 
7805 (1998).  Therefore, the Board concludes that the current 
20 percent evaluation under the provisions of 38 C.F.R. Part 
4, Diagnostic Code 5993 adequately reflects the veteran's 
cervical spine disability picture.  


III.  Right Knee

A.  Historical Review

A January 1986 Army hospital summary conveys that the veteran 
complained of chronic right knee medial joint line pain.  He 
subsequently underwent a right knee arthroscopic procedure.  
The veteran was diagnosed with "right knee pain, not yet 
diagnosed, with normal bone scan."  A June 1987 Army 
hospital summary states that the veteran underwent a right 
knee arthroscopic procedure and was subsequently diagnosed 
with chronic right knee synovitis, mild degenerative changes 
under the kneecap, and chondromalacia patella.  A May 1991 
hospital summary relates that the veteran underwent a 
diagnostic right knee arthroscopic procedure, patellar 
debridement, and a percutaneous lateral release.  The 
procedures revealed some right patellar femoral arthritis.  
The veteran was diagnosed with right Grade I patellofemoral 
arthritis and chronic Grade I lateral compression syndrome.  
The report of his July 1991 physical examination for service 
separation reflects that the veteran exhibited reduced right 
knee function.  

The report of the November 1991 VA examination for 
compensation purposes shows that the veteran exhibited 
multiple right knee arthroscopic scars; a range of motion of 
the right knee of flexion to 132 degrees and "full" 
extension; patellar tenderness; and right knee swelling as 
compared to the left knee.  The veteran was diagnosed with 
chronic post-operative right knee pain.  In February 1992, 
the RO established service connection for post-operative 
right knee lateral release residuals and assigned a 
noncompensable evaluation for that disability.  In June 1997, 
the RO increased the evaluation for the veteran's 
service-connected right knee disorder from noncompensable to 
10 percent disabling.  
B.  Increased Evaluation 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (1998).  In the absence of limitation of 
motion, a 10 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups.  A 20 
percent disability evaluation will be assigned where there is 
X-ray evidence of the involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  
Limitation of extension of either leg to 10 degrees warrants 
a 10 percent disability evaluation.  A 20 percent disability 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1998).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).  The average normal range of motion of the 
knees is from 0 to 140 degrees.  38 C.F.R. § 4.71 (1998).  

A June 1992 treatment record from Irwin Army Community 
Hospital indicates that the veteran was being followed for 
early arthritis of the right knee.  The treating physician 
noted that the veteran would probably require a right total 
knee replacement.  In his August 1992 substantive appeal, the 
veteran advanced that he walked with a limp; wore a right 
knee brace daily while working; and had been told that he 
would eventually required a right total knee replacement.  
At the November 1995 VA examination for compensation 
purposes, the veteran complained of chronic right knee pain, 
popping, cracking, and stiffness and intermittent joint 
swelling.  He stated that he had a "sandpaper" sensation 
when he moved his right knee and an occasional sensation of 
giving way of the joint.  He denied that his right knee felt 
loose or wobbly.  The veteran acknowledged that he had not 
recently used any type of knee support.  On examination, the 
veteran exhibited well-healed right knee arthroscopic scars; 
"full" flexion and extension of the knee; some medial joint 
tenderness on palpation; and no ligamental instability, 
swelling, crepitus, or increased heat.  Contemporaneous X-ray 
studies of the right knee revealed patellar osteophytes.  

In a June 1996 written statement, the veteran advanced that: 
the report of the November 1995 VA examination for 
compensation purposes did not accurately reflect his current 
right knee disability picture; his right knee was chronically 
swollen; and he was unable to complete a full day of pheasant 
hunting due to his right knee.  

At the February 1997 VA examination for compensation 
purposes, the veteran complained of chronic right knee pain 
with a secondary limp; right knee swelling associated with 
prolonged walking; a cracking and popping sensation in the 
joint; and giving way of the knee with frequent falls.  On 
examination, the veteran exhibited a range of motion of the 
right knee of 0 to 135 degrees with no evidence of pain, 
swelling, ligamental instability, or joint subluxation.  
Contemporaneous X-ray studies of the right knee revealed 
minimal patellar spurring.  A July 1998 treatment record from 
Fort Irwin Army Community Hospital indicates that the veteran 
complained of increased bilateral knee pain.  On examination, 
the veteran exhibited a full range of motion of the right 
knee.  An impression of degenerative joint disease was 
advanced.  

At the January 1999 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain which was 
exacerbated by prolonged standing and walking.  He denied any 
right knee limitation of motion.  On examination, the veteran 
exhibited a normal gait; a range of motion of the right knee 
of 0 to 145 degrees; no ligamental instability; and no joint 
swelling or tenderness.  The veteran was diagnosed with 
chronic right knee retropatellar syndrome.  The examiner 
commented that:  

This veteran actually is functioning 
relatively well at the present time.  He 
is presently working in a fairly 
demanding job physically, but states that 
he has missed very few days from work due 
to his ...  right knee problems.  It would, 
therefore, appear that functionally[,] he 
has only a minimal deficit due to his 
multiple joint problems.  ...  His primary 
complaint is that of pain in the right 
knee which apparently is aggravated to a 
certain extent by his work.  However, 
based on a review of the veteran's 
records here plus the minimal effect that 
his joint problems have on his work would 
lead one to believe that he has been left 
with minimal disability, either 
symptomatically or functionally, due to 
the above problems.  

In a March 1999 written statement, the veteran clarified that 
while he experienced chronic right knee pain, he did not take 
time off from work due to the pain as rest did not relieve it 
and simply cost him a day's pay.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's post-operative right knee disability 
has been shown to be manifested by well-healed arthroscopic 
scars; an essentially full range of motion of the joint; 
right patella arthritic changes; and no objective evidence of 
ligamental instability or recurrent subluxation.  The veteran 
asserts that his right knee disability is productive of 
chronic right knee pain, subluxation, and associated falls; a 
sensation of joint instability; and the ongoing use of a 
right knee brace.  While acknowledging his subjective 
complaints of chronic right knee pain, the Board observes 
that the objective clinical record does not substantiate the 
veteran's assertions as to his current right knee disability 
picture.  The reports of the VA examinations of record 
reflect that the veteran repeatedly exhibited no significant 
right knee limitation of motion; no evidence of joint 
instability or subluxation; and essentially no significant 
right knee functional impairment.  In light of such evidence, 
the Board finds that the current 10 percent evaluation 
adequately reflects the veteran's right knee disability 
picture.  Therefore, the Board concludes that a disability 
evaluation in excess of 10 percent is not currently 
warranted.  38 C.F.R. §§4.10, 4.40, 4.45, 4.59 and Diagnostic 
Codes 5003, 5260, 5261 (1998).  


ORDER

A 10 percent evaluation for right (major) shoulder 
supraspinatus insertion excision residuals is granted subject 
to the laws and regulations governing the award of monetary 
benefits.  An increased evaluation for C5-6 discectomy 
residuals is denied.  An increased evaluation for right knee 
lateral release residuals is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

